MEMORANDUM **
Mark Valentine Bauer appeals from his guilty-plea conviction and sentence.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Bauer’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Bauer filed a pro se supplemental brief. The government has filed a motion to dismiss based on his valid appeal waiver.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal. We affirm the conviction. Because Bauer knowingly and voluntarily waived his right to appeal his sentence and was sentenced within the terms of the plea agreement, we dismiss the appeal of his sentence. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
The government’s motion to dismiss is denied as moot.
We AFFIRM the conviction and DISMISS the appeal of the sentence.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.